DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not teach or fairly suggest a driving controller configured to apply a deceleration pattern in which speed changes corresponding to the first period of time and the second period of time are repeated. Rather, the closest prior art of record, Fukuda (US 20170072926 A1), teaches that, while driving on a highway, the automatic deceleration controller decelerates the vehicle over a period of time such that a rapid change in deceleration is avoided.  
Further, the prior art does not teach or fairly suggest the driving controller configured to perform advanced emergency accelerating (AEA) to detect the risk of collision with a following vehicle after the vehicle stops, perform a warning operation in response to detecting the risk of collision, automatically move the vehicle forward, and automatically brake the vehicle after the vehicle moves forward. Rather, the closest prior art of record, Kurata (US 20180197415 A1), teaches detecting the risk of collision with a following vehicle while the vehicle is travelling and alerts the driver that the vehicle is being tailgated so that the driver is aware of the situation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt (US 20190300007 A1) in view of Tsuji (US 20200307632 A1) and Fukuda (US 20170072926 A1).
Regarding claim 1, Hilligardt teaches
An apparatus for controlling a vehicle capable of performing autonomous driving, comprising: see at least FIG. 3A and [0023] where the autonomous vehicle 100 comprises a vehicle control system.
an autonomous driving device configured to execute the autonomous driving and generate a transition demand in response to determining an inability to execute the autonomous driving; and see at least FIG. 8 and [0118] where the vehicle control system of the autonomous vehicle 100 may initiate an automated vehicle stop operation when the system detects that the vehicle 100 has one or more malfunctioning components (inability to execute autonomous driving) and may also initiate the automated vehicle stop operation when a driver of the vehicle 100 does not assume control over the vehicle 100 when requested (transition demand) 
and change a drive mode of the vehicle to a drive mode with a rapid response speed to acceleration or steering. See at least [0132] where the system may apply a rapid application of the vehicle’s 100 brakes depending on sensed surroundings of the vehicle.
Hilligardt teaches all of the elements of the current invention as stated above except
a driving controller configured to perform a minimum risk maneuver (MRM) of applying a deceleration pattern differently depending on a driving environment of the vehicle, in response to the transition demand being generated, and 
in response to not receiving a driving manipulation by a driver, perform a subsequent safety ensuring function according to the MRM. 
Tsuji teaches that it is known to provide the driving controller configured to perform a minimum risk maneuver (MRM) of applying a deceleration, in response to the transition demand being generated, and in response to not receiving a driving manipulation by a driver, and perform a subsequent safety ensuring function according to the MRM. See at least Tsuji [0085] where, when the driver’s intervention to the driving is not detected, the state management unit 37 causes the action plan unit 42 to generate a stop event in which the vehicle is decelerated in order to bring the vehicle to a stop at a safe position. Also see at least [0065] where the external environment recognition unit 40 recognizes aspects of the environment such as the shape of the road, the presence or absence of a sidewalk, and road signs according to the detection result of the external environment recognition device 6. Also see FIG. 6 and [0089] where, the stop area determination process includes extracting a plurality of available stop areas suitable for stopping such as road shoulders and evacuation spaces and selecting a stop area so as not to disrupt the traffic of other vehicles and pedestrians. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt to incorporate the teachings of Tsuji and provide the driving controller configured to perform a minimum risk maneuver (MRM) of applying a deceleration, in response to the transition demand being generated, and in response to not receiving a driving manipulation by a driver, perform a subsequent safety ensuring function according to the MRM, and change a drive mode of the vehicle to a drive mode with a rapid response speed to acceleration or steering. In doing so, this provides “a vehicle control system configured for autonomous driving that allows the vehicle to come to a stop at a stop position so as not to disrupt the traffic of other vehicles and pedestrians when the driver fails to properly respond to a handover request.” [0005]

Fukuda teaches it is known to provide a driving controller configured to apply a deceleration pattern differently depending on a driving environment of the vehicle. See at least FIG.’s 2A, 3A, & 3B and [0029] where the automatic deceleration controller acquires the road-type information indicating the type of road on which the vehicle is currently traveling and sets a maximum deceleration or decelerating operation mode associated with the road type information. Also see at least [0009] where the automatic deceleration control device is configured to decelerate the vehicle at a first deceleration that is equal to or lower than the maximum deceleration when the vehicle speed exceeds a target vehicle speed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt to incorporate the teachings of Fukuda and provide the driving controller configured to apply a deceleration pattern differently depending on a driving environment of the vehicle. In doing so, “the driver will be prevented from feeling uncomfortable and disturbance in the traffic flow will be prevented from occurring in the automatic deceleration.” [0012]

 Regarding claim 2, Hilligardt in view of Fukuda and Tsuji teaches
The apparatus of claim 1, further comprising: 
a vehicle speed adjustment device configured to adjust a speed of the vehicle, wherein the MRM includes any one of decelerating to standstill in a lane on which the vehicle is traveling or moving to the outside of the lane on which the vehicle is traveling and decelerating to standstill, and see at least Tsuji [0101] where the action plan unit 42 commands the travel control unit 38 to control the vehicle to move to the left side of the travelling lane and decelerate the vehicle by a predetermined value. Also see FIG. 4B and [0104]-[0106] where the action plan unit 42 sets the stop position inside the roadway A.
wherein the driving controller is configured to operate the vehicle speed adjustment device to adjust deceleration of the vehicle to be less than a predetermined threshold during the MRM. See at least Fukuda [0009] and [0029]-[0030] where the automatic deceleration controller sets a maximum deceleration according to a road type that the vehicle is travelling on. After selecting the maximum deceleration (threshold), the automatic deceleration controller reduces the target vehicle speed of the vehicle to be lower than the current target vehicle speed.

Regarding claim 3, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 2, wherein the driving controller is configured to operate the vehicle speed adjustment device to stop the vehicle, in response to not receiving the driving manipulation by the driver after the MRM is executed or in response to detecting another vehicle or an obstacle stopped in front of the vehicle in the lane on which the vehicle is traveling. See at least Hilligardt [0034] where the vehicle control system may detect other vehicles stopped in a travel path and controls the vehicle 100 to stop in order to avoid colliding with the stopped other vehicle.

Regarding claim 5, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 1, wherein the driving controller is configured to determine whether the driving environment is an urban environment or a high-speed environment using map information or vehicle recognition information and differently apply the deceleration pattern depending on whether the driving environment is the urban environment or the high- speed environment. See at least Fukuda FIG. 3A and [0025] where the automatic deceleration controller receives road map information from the GPS device 54. As shown in FIG. 3A, the roads are classified into highways (high-speed environment) and ordinary roads (urban environment). The automatic deceleration controller is provided with a memory that stores setting of the maximum deceleration or deceleration operation mode based on whether the driving environment is the urban or high-speed environment.

Regarding claim 6, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 5, wherein the driving controller is configured to apply a deceleration pattern in which a speed of the vehicle is gradually reduced for the MRM see at least Tsuji [0019] where the vehicle is decelerated (speed of the vehicle is gradually reduced for the MRM) in able to better recognize the sidewalk and the road sign so that the external world recognition device can be brought to a stop more safely and appropriately, when the driving environment is the urban environment see at least Fukuda where the automatic deceleration controller recognizes a road type as an ordinary street (urban environment), and engage the gear to parking shift after the vehicle stops. See at least Tsuji [0093] where the travel control unit 38 drives the parking brake device to maintain the vehicle at the stop position.

Regarding claim 17, Hilligardt in view of Tsuji and Fukuda teaches
A method for controlling a vehicle capable of performing autonomous driving, comprising: executing, by a controller, the autonomous driving and generating a transition demand in response to detecting an inability to execute the autonomous driving; performing, by the controller, a minimum risk maneuver (MRM) of applying a deceleration pattern differently depending on a driving environment of the vehicle, when the transition demand is generated, and when driving manipulation by a driver is not detected; and performing, by the controller, a subsequent safety ensuring function according to the MRM. See at least preceding logic for claim 1.

Regarding claim 18, Hilligardt in view of Tsuji and Fukuda teaches
The method of claim 17, wherein the performing of the MRM includes: determining, by the controller, whether the driving environment is an urban environment or a high-speed environment using map information or vehicle recognition information; and differently applying, by the controller, the deceleration pattern depending on whether the driving environment is the urban environment or the high-speed environment. See preceding logic for claim 5.

Regarding claim 19, Hilligardt in view of Tsuji and Fukuda teaches
The method of claim 18, wherein the performing of the MRM includes: applying, by the controller, a deceleration pattern in which a speed of the vehicle is gradually reduced for the MRM, when the driving environment is the urban environment; and engaging, by the controller, the gear to parking shift after the vehicle stops. See preceding logic for claim 6.

Regarding claim 22, Hilligardt in view of Tsuji and Fukuda teaches
The method of claim 17, wherein the performing of the subsequent safety ensuring function includes: 
performing, by the controller, at least one of enabling driving rear-view monitoring (DRM), changing an ambient light, outputting a warning sound, enabling a front and rear detection function, or enabling blind spot detection (BSD), and wherein the subsequent safety ensuring function is selectively performed according to the driving environment or a driving time. See at least Tsuji [0087] where the action plan unit 42 activates a horn which generates a warning sound. The warning sound may continue depending on the situation (driving environment).

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt in view of Tsuji and Fukuda  as applied to claim 1 above, and further in view of Upmanue (US 20190129416 A1).

Regarding claim 4, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 3
Hilligardt in view of Tsuji and Fukuda teach all of the elements of the current invention as stated above except further comprising: 
a vehicle light device configured to operate a light of the vehicle, wherein the driving controller is configured to operate the vehicle light device to turn on/off hazard lights, in response to not detecting the driving manipulation by the driver within a predetermined time after the vehicle stops. 
Upmanue teaches it is known to provide the above elements. See at least [0034] where, if the vehicle is incapable of performing autonomous driving and the driver does not regain alertness before a predetermined time is reached, the autonomous drive module 20 pulls the vehicle 12 to a road shoulder, stops the vehicle, and activates a hazard lights of the vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt in view of Tsuji and Fukuda to incorporate the teachings of Upmanue and provide the vehicle light device configured to operate a light of the vehicle, wherein the driving controller is configured to operate the vehicle light device to turn on/off hazard lights, in response to not detecting the driving manipulation by the driver within a predetermined time after the vehicle stops. In doing so, this improves the transition between human drive control and at least partially autonomous drive control [0004]. When both the automatic driving system and the driver are not ready or able to operate the vehicle, the system performs an emergency exit strategy [0022].

Regarding claim 13, Hilligardt in view of Tsuji, Fukuda, and Upmanue teaches
The apparatus of claim 1, wherein the subsequent safety ensuring function includes outputting a warning sound to provide a notification to surrounding vehicles of an abnormal situation using an external channel of a warning sound device in the vehicle and see at least Tsuji [0087] where, in the stop process, the action plan unit 42 operates the external notification device 14 to notify the people outside of the vehicle. For example, a horn is activated that generates a warning sound that continues until the stop process ends.
outputting a warning sound to provide a notification to the driver of the MRM using an internal channel of the warning sound device. See at least Upmanue [0018] where the human-machine interface (HMI 30) provides notifications to the driver. Also see at least [0046]-[0047] where, during an emergency exit strategy, the HMI 30 is configured to sends strong audio alerts to the driver.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt in view of Tsuji and Fukuda as applied to claim 1 above, and further in view of Ho (US 20170090480 A1).
Regarding claim 7, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 5. 
Hilligardt in view of Tsuji and Fukuda teaches all of the elements of the current invention as stated above except
wherein the driving controller is configured to apply a deceleration pattern in which a speed of the vehicle is maintained during a first period of time for the MRM and in which a speed of the vehicle is rapidly reduced during a second period of time shorter than the first period of time, when the driving environment is the high-speed environment.
Ho teaches it is known to provide the above elements. See at least [0176] where the controller determines a stopping point on a shoulder, which may not be the nearest stopping point. Because it is not the nearest stopping point, the vehicle will continue traveling down the road and then decelerating when near the stopping point. The first time period is the time to reach the stopping point and the second time period is the time that the vehicle takes to stop after the vehicle has reached the stopping point. When the controller selects a stopping point that is not the nearest stopping point, it takes longer to reach the stopping point than it takes to stop the vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt in view of Tsuji and Fukuda to incorporate the teachings of Ho and provide the driving controller configured to apply a deceleration pattern in which a speed of the vehicle is maintained during a first period of time for the MRM and in which a speed of the vehicle is rapidly reduced during a second period of time shorter than the first period of time, when the driving environment is the high-speed environment. In doing so, “the selected stopping location may have a characteristic or attribute which makes the selected stopping location more optimal for safety than the nearest stopping location.” [0176]


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt in view of Tsuji, Fukuda, and Ho as applied to claim 7 above, and further in view of Okamoto (US 20220154817 A1).
Regarding claim 9, Hilligardt in view of Tsuji, Fukuda, and Ho teaches
The apparatus of claim 7.
Hilligardt in view of Tsuji, Fukuda, and Ho teach all of the elements of the current invention as stated above except
wherein the driving controller is configured to engage the gear to the drive (D) range after the vehicle stops.
Although Hilligardt in view Tsuji, Fukuda, and Ho does not expressly teach the driving controller configured to engage the gear to the drive (D) range after the vehicle stops, it would have been obvious to a person having ordinary skill in the art to do this. For example, when a vehicle is in a parking state, in order to move the vehicle, the driving controller would need to change the gear to the drive (D) range.
Okamoto teaches it is known to provide the above elements. See at least [0071] where the shift lever in a vehicle is shifted to a drive position from a parking position. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt in view of Tsuji, Fukuda, and Ho to incorporate the teachings of Okamoto and provide the driving controller configured to engage the gear to the drive (D) range after the vehicle stops. In doing so, it enables the vehicle to travel and “it is possible to respond to a quick operation of a driver.” [0008]


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt in view of Tsuji, Fukuda, Ho, and Okamoto as applied to claim 9 above, and further in view of Khafagy (US 20210043015 A1).
Regarding claim 10, Hilligardt in view of Tsuji, Fukuda, Ho, and Okamoto teaches
The apparatus of claim 9. Hilligardt in view of Tsuji, Fukuda, Ho and Okamoto teach all of the elements in the current invention as stated above except
 wherein the driving controller is configured to execute an AutoHold of braking the vehicle, when the vehicle is in the D-range. 
Khafagy teaches it is known to provide the above elements. See at least [0037] where vehicles may be equipped with an “auto hold” feature which stops the vehicle from moving during an engine idle-stop.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt in view of Tsuji, Fukuda, Ho and Okamoto to incorporate the teachings of Khafagy and provide the auto hold feature of braking the vehicle when the vehicle is in the D-range. In doing so, it increases safety for the vehicle and the passenger(s) to ensure the vehicle does not move, such as when the vehicle stops on a slope [0037].

Regarding claim 20, Hilligardt in view of Tsuji, Fukuda, Ho, Okamoto, and Khafagy teaches
The method of claim 19, wherein the performing of the MRM includes: 
applying, by the controller, a deceleration pattern in which a speed of the vehicle is maintained during a first period of time for the MRM and in which a speed of the vehicle is rapidly reduced during a second period of time shorter than the first period of time, when the driving environment is the high-speed environment; See at least Ho [0176] where the controller determines a stopping point on a shoulder, which may not be the nearest stopping point. Because it is not the nearest stopping point, the vehicle will continue traveling down the road and then decelerating when near the stopping point. The first time period is the time to reach the stopping point and the second time period is the time that the vehicle takes to stop after the vehicle has reached the stopping point. When the controller selects a stopping point that is not the nearest stopping point, it takes longer to reach the stopping point than it takes to stop the vehicle.
engaging, by the controller, the gear to the drive (D) range after the vehicle stops; See at least Okamoto [0071] where the shift lever in a vehicle is shifted to a drive position from a parking position and 
executing, by the controller, an AutoHold of braking the vehicle, when the vehicle is in the D-range. See at least Khafagy [0037] where vehicles may be equipped with an “auto hold” feature which stops the vehicle from moving during an engine idle-stop.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt in view of Tsuji and Fukuda as applied to claim 1 above, and further in view of Kurata (US 20180197415 A1).
Regarding claim 11, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 1.
Hilligardt in view of Tsuji and Fukuda teaches all of the elements of the current invention as stated above except wherein the subsequent safety ensuring function includes enabling driving rear-view monitoring (DRM) to display a state where a following vehicle located behind the vehicle is traveling and an inter-vehicle distance between the vehicle and the following vehicle.
Kurata teaches it is known to provide the above elements. See at least FIG.’s 3 & 5, [0044] and [0070] where the inter-vehicle determining unit 102 determines a distance between the rear end of the subject vehicle 1 and the following vehicle 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt in view of Tsuji and Fukuda and incorporate the teachings of Kurata and provide the subsequent safety ensuring function includes enabling driving rear-view monitoring (DRM) to display a state where a following vehicle located behind the vehicle is traveling and an inter-vehicle distance between the vehicle and the following vehicle. In doing so, the driver of the subject vehicle can perform an act in self-defense in view of whether the driver of another vehicle is a habitual tailgater, thereby capable of improving preventive safety. [0010]

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt in view of Tsuji and Fukuda as applied to claim 1 above, and further in view of Qin (US 20180053414 A1).

Regarding claim 12, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 1.
Hilligardt in view of Tsuji and Fukuda teaches all of the elements of the current invention as stated above except
wherein the subsequent safety ensuring function includes changing an ambient light to change a color of a light device in the vehicle to a red color, adjusting brightness of the light device to maximum brightness, and turning the light device on/off.
Qin teaches it is known to provide the above elements. See at least [0039] where the multifunction ambient light system 100 may include an ambient light 120 and an ambient light controlling device 140. The ambient light may be configured to change an ambient lighting in the vehicle to a red color and the brightness of the light may be adjusted to include a maximum brightness. In [0061], the ambient light control module may turn off the light after a period of time. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt in view of Tsuji and Fukuda to incorporate the teachings of Qin and provide the subsequent safety ensuring function includes changing an ambient light to change a color of a light device in the vehicle to a red color, adjusting brightness of the light device to maximum brightness, and turning the light device on/off. In doing so, the ambient light system is able to “alert the driver to take appropriate actions by illuminating colored lights at the different positions in the vehicle.” [0024]


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilligardt in view of Tsuji and Fukuda  as applied to claim 1 above, and further in view of Kim (US 20210331706 A1).

Regarding claim 14, Hilligardt in view of Tsuji and Fukuda teaches
The apparatus of claim 1.  Hilligardt in view of Tsuji and Fukuda teaches all of the elements of the current invention as stated above except 
wherein the subsequent safety ensuring function includes enabling a front and rear sensor within the vehicle to enable a front and rear detection function of generating a warning sound when another vehicle is approaching the vehicle after the vehicle stops.
Kim teaches it is known to provide the above elements. See at least [0283] where, when the vehicle 100 is stopped, the controller may detect an object (another vehicle) approaching the parked vehicle and may capture and store an image according to a sensing result. Also see at least [0359] where the controller may output a warning or notification message when a person another vehicle is approaching the vehicle 100.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hilligardt in view of Tsuji and Fukuda to incorporate the teachings of Kim and provide the subsequent safety ensuring function which includes generating a warning sound when another vehicle is approaching the vehicle after the vehicle stops. In doing so, the system is capable of monitoring the outside of the vehicle and enhancing user convenience. [0028] & [0031]

Regarding claim 15, Hilligardt in view of Tsuji, Fukuda, and Kim teaches
The apparatus of claim 1, wherein the subsequent safety ensuring function includes enabling blind spot detection (BSD) to enable blind spot detection (BSD) in the vehicle and provide a notification to the driver that another vehicle is approaching a rear side of the vehicle after the vehicle stops. See at least Kim [0283] where, when the vehicle 100 is stopped, the controller may detect an object (another vehicle) approaching the parked vehicle and may capture and store an image according to a sensing result. Also see at least [0359] where the controller may output a warning or notification message when a person another vehicle is approaching the vehicle 100.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./06/09/2022             Examiner, Art Unit 3661     

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661